 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 PHILIP KOPCZYNSKI (NYBN 4627741)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        Facsimile: (415) 436-7027
          philip.kopczynski@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                     )        No. CR 15-363 RS
                                                   )
14           Plaintiff,                            )        STIPULATION TO CONTINUE
                                                   )        STATUS HEARING; ORDER
15      v.                                         )
                                                   )
16   KENDRICK MOORE,                               )
                                                   )
17           Defendant.                            )
                                                   )
18

19                                                STIPULATION
20           Because of the unavailability of government counsel, the parties stipulate that, with the Court’s
21 approval, the status hearing scheduled for August 27, 2019, at 2:30 p.m. will be continued to September

22 10, 2019, at 2:30 p.m.

23 Dated: July 25, 2019                                   ___/s/_________________
                                                          PHILIP KOPCZYNSKI
24                                                        Assistant United States Attorney
25

26 Dated: July 25, 2019                                   ___/s/_________________
27                                                        RICHARD TAMOR
                                                          Attorney for Defendant
28

     STIP. TO CONTINUE
     NO. CR 15-363 RS
 1                                             ATTESTATION

 2          I, Philip Kopczynski, am the ECF user whose ID and password are being used to file this

 3 document. In compliance with Civil Local Rule 5-1(i)(3), I attest that Richard Tamor has concurred in

 4 this filing.

 5                                                     ___/s/_________________
                                                       PHILIP KOPCZYNSKI
 6

 7

 8                                          ORDER

 9          It is so ordered.
                26 2019
10 Dated: July ___,                                    ____________________
                                                       HON. RICHARD SEEBORG
11                                                     United States District Judge
12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

     STIP. TO CONTINUE
     NO. CR 15-363 RS
